United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-3517
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Nhan Nguyen

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                          Submitted: November 12, 2012
                            Filed: November 29, 2012
                                  [Unpublished]
                                  ____________

SMITH, BOWMAN, and BEAM, Circuit Judges.

                                   ____________

PER CURIAM.

      Nhan Nguyen pleaded guilty to conspiring to distribute more than fifty grams
of a mixture or substance containing methamphetamine, 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B)(viii), and 846, and the District Court1 sentenced Nguyen to 125 months
in prison. On appeal, Nguyen challenges his sentence, arguing that the court erred in
adopting a base-offense level of 32 as recommended in the Presentence Investigation
Report without requiring the government to prove by reliable evidence a quantity of
methamphetamine attributable to him that supports a base-offense level of 32 under
the drug-quantity table at §2D1.1 of the U.S. Sentencing Guidelines Manual.

       We need not address Nguyen’s argument that the District Court’s drug-quantity
calculation was flawed because Nguyen’s sentence was based not on the quantity of
methamphetamine attributable to him but on the court’s conclusion that Nguyen is a
career offender—a conclusion that Nguyen does not challenge on appeal. See United
States v. Gaddy, 532 F.3d 783, 790 (8th Cir.) (“[W]e need not determine whether
sufficient evidence supports the district court’s finding because the drug quantity
finding was superseded by [the defendant’s] status as a career offender.”), cert. denied,
555 U.S. 1019 (2008); cf. United States v. Adams, 154 F. App’x 562 (8th Cir. 2005)
(unpublished per curiam) (holding that district court’s error in drug-quantity
calculation was harmless given defendant’s career-offender status). Thus, even if
Nguyen’s base-offense level had been determined on the lesser quantity of
methamphetamine that Nguyen argues is attributable to him, his sentencing range
under the advisory guidelines would still be driven by the higher base-offense level
applicable to Nguyen as a career offender. See U.S. Sentencing Guidelines Manual
§ 4B1.1. Accordingly, we reject Nguyen’s argument and affirm the judgment of the
District Court.
                       ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.

                                          -2-